Citation Nr: 9929916
Decision Date: 10/20/99	Archive Date: 12/06/99

DOCKET NO. 94-16 647               DATE OCT 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for a cervical spinal injury.

2. Entitlement to service connection pursuant to 38 C.F.R. 3.310(a)
for a neurogenic bladder, claimed as the direct result of a
cervical spinal injury in service.

3. Entitlement to service connection pursuant to 38 C.F.R. 3.310(a)
for anosmia, claimed as the direct result of a cervical spinal
injury in service.

4. Entitlement to service connection pursuant to 38 C.F.R. 3.310(a)
for a bilateral hearing loss disability, claimed as the direct
result of a cervical spinal injury in service.

5. Entitlement to a total disability rating for compensation
purposes on the basis of individual unemployability due to the
service-connected disabilities. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL 

Appellant and his spouse 

ATTORNEY FOR THE BOARD 

D. Dean 

BACKGROUND

The appellant is a veteran of active service from June 1972 to June
1974 and from February 1978 to August 1979. This matter comes to
the Board of Veterans' Appeals (Board) from rating determinations
by the Cleveland Regional Office (RO) of the Department of Veterans
Affairs (VA).

By decision entered on December 28, 1998, the Board denied the
appeal pertaining to the first four issues listed on the cover page
and remanded the individual unemployability issue to the RO for
further development of the evidence. However, the Board at that
time was unaware that the appellant had asked in September 1998 to
appear at another hearing before a Board Member in Washington, D.C.
The most recent hearing request was not associated with the claims
file until after the December 1998 Board decision was issued.

In October 1999, the appellant appeared at a personal hearing held
at Washington, D.C., before another Board Member. Accordingly, the
Board decision of December 28, 1998 must now be vacated, and the
Board will proceed with de novo appellate review.

-2-

ORDER

The Board decision of December 28, 1998 is hereby vacated.

J.F. GOUGH
Member, Board of Veterans' Appeals

- 3 -




Citation Nr: 9837710  
Decision Date: 12/28/98    Archive Date: 01/05/99

DOCKET NO.  94-16 647 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spinal 
injury.  

2.  Entitlement to service connection pursuant to 38 C.F.R. 
§ 3.310(a) for a neurogenic bladder, claimed as the direct 
result of a cervical spinal injury.  

3.  Entitlement to service connection pursuant to 38 C.F.R. 
§ 3.310(a) for anosmia, claimed as the direct result of a 
cervical spinal injury.  

4.  Entitlement to service connection pursuant to 38 C.F.R. 
§ 3.310(a) for a bilateral hearing loss disability, claimed 
as the direct result of a cervical spinal injury.  

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability due to 
the service-connected disabilities.  




REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of active service from June 1972 
to June 1974 and from February 1978 to August 1979.  This 
matter comes to the Board of Veterans Appeals (Board) from 
rating determinations by the Houston and (currently) the 
Cleveland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in December 
1996, when it was remanded to the Houston RO for further 
development of the evidence.  Service connection for a 
neurogenic bladder and bilateral hearing loss were previously 
denied, on both a direct-incurrence basis and as secondary to 
existing service-connected disabilities, by unappealed rating 
decision in October 1991.


CONTENTIONS OF APPELLANT ON APPEAL

The current appeal arises from a new claim by the appellant 
in which he contends that he sustained undetected injury to 
his cervical spine as a result of a bicycle accident in 
service in October 1978 which, in turn, directly caused a 
neurogenic bladder, anosmia (loss of sense of smell), and 
bilateral hearing loss. 

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files (three volumes).  Based on its review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence is against the claim seeking 
service connection for an injury to the cervical spine, and 
that the claims seeking service connection for several 
disabilities as the proximate results of an in-service injury 
to the cervical spine are legally insufficient.  


FINDINGS OF FACT

1.  The appellant did not incur an undetected injury to his 
cervical spine in service.  

2.  His current neck problems consist of a congenital 
narrowing of the cervical vertebral spaces, degenerative 
cervical arthritis, and possible cervical disc disease, 
including herniated discs; the cervical arthritis and disc 
disease were not shown to be present in service nor for many 
years thereafter.  

3.  Since he is not shown to have sustained a cervical spinal 
injury in service, a neurogenic bladder, anosmia, or 
bilateral hearing loss cannot be proximately due to or the 
result of such an injury.  


CONCLUSIONS OF LAW

1.  A cervical spinal injury, cervical arthritis or cervical 
disc disease were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  

2.  The claims seeking service connection for a neurogenic 
bladder, anosmia, or bilateral hearing loss as secondary to a 
claimed cervical spinal injury in service are legally 
insufficient.  38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
or a sensorineural hearing loss may be presumed to have been 
incurred in service if manifested to a compensable (10 
percent) degree within one year of the claimant's separation 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

In addition, service connection may also be granted for any 
disability which is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998).  
This is likewise a medical determination.  In this appeal, it 
is contended that the appellant's neurogenic bladder, 
anosmia, and bilateral hearing loss are all proximately due 
to an allegedly undetected neck injury which he sustained as 
a result of a bicycle accident in service in October 1978.  
This is the only asserted factual and legal basis for the 
current claim.  

On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).  

It is also important to note that the threshold for normal 
hearing is from 0 to 20 decibels (db) over a range of 
frequencies in Hertz (HZ), and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  Hearing loss is not subject to 
service connection until it constitutes a disability for 
VA compensation purposes, which is defined as follows:  

For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (1998).  

Background and Summary of the Evidence

The service medical records dating from the appellant's first 
period of service are negative for any relevant complaints, 
treatments, or findings.  He was treated for a fracture of 
the right wrist in December 1973.  Audiometric examination 
during the first period of service always produced findings 
which were inconsistent with the existence of a hearing loss 
disability.  Likewise, such tests during his second period of 
service, including the report of a Medical Board Evaluation 
in May 1979, do not reflect the existence of a hearing loss 
disability at that time, either.  

On October 14, 1978, the appellant sustained multiple 
injuries to his left leg and right forearm/wrist as a result 
of a bicycle accident in which the handlebars broke while he 
was riding his bicycle down a steep hill, and he crashed into 
a tree at high speed.  He underwent surgical treatment for 
these injuries on October 19, 1978 at a military hospital in 
Nuremberg, Germany, after which he was transferred in 
November 1978 to Walter Reed Army Medical Center (WRAMC) in 
Washington, D.C., for follow-up treatment and comprehensive 
medical evaluation.  

In May 1979, a Medical Board at WRAMC found the appellant to 
be medically unfit for further service as a result of 
multiple injuries to the left leg and the right 
forearm/wrist.  Later in that same month, a Physical 
Evaluation Board confirmed those findings.  Contrary to some 
of the appellant's contentions, the relevant service medical 
records, including the reports of the Medical Board and 
Physical Evaluation Board, make no mention of complaints, 
treatments, findings or diagnoses pertaining to the cervical 
spine or neck area.  X-ray films of the thoracic and lumbar 
spines taken on October 14, 1978 were interpreted as normal; 
it was apparently not thought to be necessary to x-ray the 
cervical spine.  

No complaints or clinical findings pertaining to a neurogenic 
bladder, anosmia, or hearing loss were reported during 
service, nor does the appellant currently contend otherwise.  

The appellant's initial application for disability 
compensation benefits, received in June 1979, makes no 
mention of a cervical spinal injury, a neurogenic bladder, 
anosmia, or hearing loss.  

The report of the initial post-service VA fee-basis medical 
examination of the appellant in November 1979 reflects no 
complaints or clinical findings pertaining to the cervical 
spine, a neurogenic bladder, or anosmia.  A hearing loss was 
demonstrated on audiometry of the appellant at that time, but 
there is no indication given by the examiners that it was 
linked or related to any incident in service, or that it was 
sensorineural in nature.  

By rating action dated in March 1980, service connection was 
granted for left peroneal nerve palsy, limited motion of the 
right forearm and wrist as a residual of a Colles fracture of 
the distal right radius, and limitation of motion of the left 
knee as a residual of a fracture of the left lateral and 
medial tibial plateaus with left meniscectomy.  

In January 1981, after testifying in detail at a hearing 
concerning his current condition, a Physical Evaluation Board 
permanently retired the appellant from military service due 
to left leg and right wrist disabilities; no mention was made 
at that time of any of the disabilities at issue in this 
appeal.  Contemporary medical records are likewise silent 
concerning any of the claimed disabilities.  

In April 1983, the appellant claimed entitlement to service 
connection for a back disability, making no mention of any of 
the disabilities currently at issue.  Both  private and VA 
outpatient treatment records and official VA medical 
examinations continued to reflect no mention of any of the 
claimed disabilities until March 1987 (more than 7 years 
after service) when he was hospitalized at Ohio State 
University Hospital with a one-year history of urinary 
urgency and incontinence which was initially felt to be due 
to a small bladder capacity.  He told his treating physicians 
that he had injured his back, left leg and right arm in a 
bicycle accident in October 1978, but he made no mention of a 
neck injury.  On admission, it was believed that he had a 
spastic bladder, probably secondary to a low back injury; and 
he underwent surgical enlargement of the bladder with an 
uncomplicated recovery.  The final diagnosis reported at this 
time was of a neurogenic bladder.  

In March 1986, the appellant was hospitalized at a VA 
facility for evaluation of temper tantrum outbursts at home.  
Psychological testing disclosed some evidence of a mild 
degree of organic impairment, the etiology of which was not 
specified.  An electroencephalogram was normal, and 
neurological tests of the cranial nerves revealed 
unremarkable findings.  

On a VA medical examination in May 1987, the appellant 
complained of a loss of bladder control.  No relevant 
findings were made on this examination, but the reported 
diagnoses included a lower spinal cord injury at an unknown 
level.  VA outpatient treatment records dating through April 
1990 occasionally reflect a history given by the appellant of 
a neurogenic bladder, but no relevant findings are reported 
in those records.  On admission to a VA hospital in June 1990 
for treatment of other problems, it was again reported that 
the appellant had a spastic bladder, probably secondary to a 
lower back injury.  Examination of the neck at that time 
disclosed no significant abnormalities, and the cranial 
nerves were all within normal limits.  

On a VA medical examination in early August 1990, the 
appellant claimed that he had to wear an adult diaper because 
he had no control over his bladder.  No relevant findings 
were reported at that time.  Later  that same month, he was 
hospitalized at a VA facility for the treatment of multiple 
problems, including a neurogenic bladder and complaints of 
decreased hearing in the right ear.  He still gave no history 
of a neck injury in service, but claimed to have been 
incontinent of urine since 1986.  Magnetic resonance imaging 
(MRI) studies of the cervical spine disclosed congenital 
narrowing of the spine without cord compression; audiometric 
studies were reportedly consistent with a mild, low frequency 
hearing loss; and a partial work-up was consistent with a 
diagnosis of a neurogenic bladder.  

The appellant was again hospitalized at a VA facility in June 
and July 1991 for evaluation of multiple medical problems, 
including bladder dysfunction.  A cervical MRI scan 
reportedly disclosed congenital narrowing at C3 through C7, 
greatest at C4-5 and C5-6; electromyography showed an old C7 
radiculopathy; and a urodynamic study was consistent with a 
spastic bladder.  The appellant demanded to be discharged 
from the hospital before further testing could be 
accomplished.  Further neurological and urological 
consultations were to be accomplished on an outpatient basis.  

By unappealed rating action in October 1991, entitlement to 
service connection for defective hearing and a neurogenic 
bladder was denied as not present in service or proximately 
due to any service-connected disabilities.  (See letter from 
the Cleveland RO to the appellant, dated November 5, 1991.)  
A claim for a cervical spinal injury had not been asserted at 
this time.  (See Statement by Disabled American Veterans, 
dated March 8, 1991.)  

VA audiometric examinations of the appellant in August and 
November 1991 disclosed a bilateral hearing loss disability.  
The etiology was not specified.  

On a VA general medical and peripheral neurological 
examination of the appellant in October 1992, he asserted 
(for the first time) that he had sustained a neck injury as a 
result of the bicycle accident in service.  He also alleged 
that he had developed a neurogenic bladder and diminished 
hearing over time after that accident in service, and he also 
asserted (for the first time) that he had lost his sense of 
smell.  

The examining physician in October 1992 stated that the 
"veteran most recently has been evaluated and it has been 
determined that his neurogenic bladder, his diminished 
hearing and his loss of smell are undoubtedly related to a 
closed head injury and a missed cervical spine injury at the 
time of this bicycle accident [in service]."  It was reported 
that cranial nerves II to XII were intact.  This examiner 
went on to report clinical impressions of urinary 
incontinence which was "most likely" secondary to an 
undetected cervical spinal injury in service, and anosmia 
secondary to an injury to cranial nerve I from the same 
bicycle accident in service.  

As the Board noted in its subsequent December 1996 remand of 
this appeal, the quoted statement by the VA medical examiner, 
and the resulting reported clinical impressions, appear to be 
based entirely upon inaccurate statements made by the 
appellant at the time of the October 1992 examination setting 
forth his own opinion as to the origin of the claimed 
disabilities, rather than on the examiner's independent 
review of the relevant medical records.  In this connection, 
it is noted that neither earlier medical evidence of a 
previously undetected closed head injury or neck injury of 
service origin, nor competent medical evidence "undoubtedly" 
relating a neurogenic bladder, anosmia, or hearing loss to 
such a cause (to which this examiner referred in the quoted 
statement) is, in fact, of record, although the current 
record appears to be reasonably complete.  It is also 
significant that the examiner in October 1992 appears to have 
been unaware that, as late as June 1990, the cranial nerves 
were all reported to be intact.  Thus, the Board further 
observed in the December 1996 remand that an "opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board 
continues to accord minimal probative value to this VA 
examination report due to the examiner's uncritical 
acceptance of the appellants verbal account of his medical 
history, rather than a thorough review the actual, relevant 
medical records.  

The appellant was again hospitalized at a VA facility in 
March and April 1993 for the treatment of unrelated multiple 
medical problems.  He wore hearing aids, there was no neck 
stiffness or swollen lymph nodes noted on examination, and 
his cranial nerves II through XII were reportedly intact.  

Cervical MRI studies made in November 1993 reportedly 
disclosed minimal disc bulges at C3-4 and C4-5, as well as 
the congenitally small central canal at C3-4 through C5-6 
previously noted.  

In April 1995, a hearing was held before a Hearing Officer at 
the Houston RO, at which the appellant and his spouse 
appeared and explained their contentions.  The appellant 
testified that he felt the cervical disc bulges disclosed by 
recent MRIs and CAT scans of his neck were incurred in 
service and are reflected by the medical records dating back 
to the accident on October 14, 1978.  He stated that he had 
incurred no subsequent injuries to the neck, and he further 
testified that his doctors had told him that his bladder, 
which began to manifest leakage in about 1986, was the size 
of a one-year old child's, and that this was due to the 1978 
accident in service, not to any congenital problems.  (See 
Transcript, pp. 10-11.)  They enlarged his bladder in 1987, 
but it has done no good as he still must wear diapers due to 
loss of bladder control.  (Id. pp. 11-12.)  He was unable to 
specify the date of onset of his claimed anosmia; he stated 
that, on one examination, he could not smell something his 
doctor held.  Finally, he stated that he wore hearing aids 
for a hearing loss which the VA examiner in October 1992 was 
the first to tell him was due to the 1978 accident in 
service.  (Id., p. 13.)  

In accordance with the Board's December 1996 remand, copies 
of the appellant's extensive VA medical records dating from 
1995 through at least May 1997 were obtained in July 1997.  
These tended to be cumulative of earlier medical records and 
document treatment for multiple medical problems, including a 
neurogenic bladder.  At one point, a question of multiple 
sclerosis arose in view of some of the appellant's complaints 
and symptoms (especially a December 1995 brain MRI), but this 
was later determined to be unlikely.  A cervical MRI study in 
May 1995 disclosed multilevel cervical stenosis secondary to 
a combination of a congenitally small canal and degenerative 
changes.  No disc herniations were seen at that time.  New 
hearing aids were fitted in February 1995, following 
audiometric evaluation in January 1995, which again disclosed 
a hearing loss disability of unstated origin.  

In October and November 1997, at the request of the Board, 
the appellant was accorded a series of medical examinations 
by VA physicians.  The general medical examiner initially 
reported diagnoses of multiple residual injuries from a 
bicycle accident in 1978, including bilateral hearing loss 
and bladder incontinence.  However, that examiner later 
stated by way of clarification in March 1998 that the 
diagnoses were based mainly on the oral history given him by 
the appellant at the time of the examination, and that the 
specialist examinations should be consulted for the 
definitive diagnoses, medical opinions and rationales.  The 
examiner apparently did not review, and certainly did not 
refer to, the extensive medical evidence of record before 
reporting his diagnoses.  For this reason, as with the 
October 1992 VA examination report, the Board can credit this 
report with only minimal probative value concerning the 
etiology of the appellant's claimed disabilities.  See 
Reonal v. Brown, 5 Vet. App. at 461.  

Likewise, on VA bladder examination in November 1997, the 
examiner concluded that, based solely on his examination and 
discussion with the appellant, he could not be sure that the 
bicycle accident in 1978 caused the current bladder 
dysfunction, which might possibly have been caused by "a 
previous condition."  No further explanation was given.  
Furthermore, there is no reference to the extensive medical 
records contained in the claims file and thus no indication 
that that examiner reviewed the relevant medical records 
before reporting his conclusions.  Once again, therefore, 
this report has only minimal probative value.  

On VA audio examination in October 1997, the examiner did 
review the three-volume claims file, as well as examine the 
appellant's hearing.  The appellant demonstrated a very 
slight high frequency sensorineural hearing loss in both 
ears.  The professional opinion of the examining audiologist 
was that the appellant had manifested no defective hearing 
during active service or within the one-year presumptive 
period afterwards; and that he had demonstrated a slight 
high-frequency hearing loss (not amounting to hearing loss 
disability) on entrance into service with no increase in 
hearing loss documented by the service medical records.  

On VA cervical spinal examination of the appellant in October 
1997, the examiner commented that, in reviewing the claims 
file from the time of injury in service to the present, he 
could find no documentation of any neck injury or fracture at 
the time of the bicycle accident in 1978.  Some underlying 
congenital stenosis and some degenerative disc disease of the 
cervical spine was reflected by the post-service medical 
records in the claims file, but the examiner could not 
determine the exact etiology of the appellant's long and 
complicated history involving cervical spinal and 
neurological problems.  It was indicated that the examiner 
would have to defer any opinion as to the origin of the 
appellant's neurologic problems to the examining neurologist.  
It was again emphasized, however, that no documentation of a 
neck injury at the time of the bicycle accident in service 
could be found, and that the congenital stenosis shown by MRI 
studies would not be related to any such injury.  X-ray 
studies of the cervical spine at that time were interpreted 
as disclosing "early minimal" degenerative arthritis, 
particularly involving C2 and C3, and slight generalized 
osteoporosis.  

Finally, the examiner on VA peripheral neurological 
examination of the appellant in October 1997 emphasized that 
several hours had been spent reviewing the material in the 
three volumes of the claims file.  After a comprehensive 
medical examination of the appellant, an extensive discussion 
of the service medical records and a complete review of the 
appellant's medical history, this examiner concluded that the 
first suggestion of cervical spinal dysfunction was not 
recorded until years after the bicycle accident in service 
when he was evaluated for a small capacity spastic bladder 
(in 1987); that the imaging studies repeatedly show a 
congenitally small cervical spinal canal, with further 
narrowing due to early degenerative arthritis; that there is 
no evidence of a cervical fracture; that the appellant did 
not show manifestations of a central cord syndrome at the 
time of the 1978 accident in service; and that the current 
cervical spine problems and the spastic bladder are not the 
consequences of the 1978 bicycle accident, but rather the 
consequences of congenital cervical spinal stenosis and 
cervical osteoarthritis worsened by the appellant's long-
standing smoking habit.  

With respect to anosmia, which was not clinically noted until 
about 1990, it was reported by the neurological examiner that 
the appellant is really asymptomatic presently; for example, 
he winced noticeably when exposed to smelling salts 
(ammonia), although he claimed not to recognize the smell.  
It was felt that he was "aggrandizing" the deficits 
associated with his sense of smell which, in any case, were 
more likely due to damage to the olfactory mucosa as a result 
of smoking than to damage to the olfactory nerve due to a 
head injury.  

Regarding hearing loss, the neurological examiner did not 
believe that any hearing loss currently present was due to 
undetected skull damage associated with the 1978 bicycle 
accident since skull damage of that severity would also 
likely damage vestibular functions which were still intact.  
In addition, traumatic hearing loss should have become 
manifest immediately after the accident, which is not the 
case described in the contemporary medical records.  It was 
therefore concluded that any current hearing loss disability 
is not the result of head trauma dating from 1978.  

Cervical Spinal Injury

The service medical records do not reflect any contemporary 
medical evidence of the claimed cervical spinal injury; thus, 
the appellant contends that it was undetected at that time.  
Given the extensive medical observation, evaluation, and 
treatment accorded him after his October 1978 accident, this 
appears to be most unlikely.  Furthermore, his current neck 
problems have been most convincingly attributed by the most 
recent VA neurological examiner in October 1997 to a 
congenital narrowing of the cervical canal and to cervical 
arthritis worsened by smoking.  

Service connection for the congenital disability is not 
appropriate under 38 C.F.R. § 3.303(c), and the presence of 
cervical arthritis was not demonstrated by objective clinical 
(x-ray) evidence in service or within the one-year 
presumptive period.  The presence of cervical disc disease 
including one or more herniated cervical discs has also been 
reported many years after service, but not confirmed on most 
recent VA cervical MRI study in May 1995.  If currently 
present, however, the condition is likewise not shown to have 
been present immediately after the 1978 bicycle accident, or 
at any other time in service or for many years afterwards.  

The reports of the October 1992 VA examination and the 
October 1997 general medical examination, which are generally 
favorable to the appellant's claims, are found to be 
nonprobative in the face of much more extensive and 
convincing medical evidence to the contrary; such evidence is 
also deemed unpersuasive, in view of the failure of those 
examiners to review the relevant medical records in the 
claims file which, to a large extent, undermined and 
contradicted the verbal medical history given by the 
appellant which was at those times uncritically accepted by 
those two examiners.  On the other hand, the preponderance 
and weight of the evidence convincingly establishes that the 
appellant did not suffer any cervical spine injury in 
service, and that his current neck pathology cannot be 
attributed to the 1978 accident or to any other incident in 
service.   

Neurogenic Bladder, Anosmia, and Bilateral Hearing Loss

In the current appeal, service connection for all of the 
aforementioned disabilities is claimed exclusively under 
38 C.F.R. § 3.310(a) as proximate results of an alleged 
cervical spine injury which, it has been determined above, 
did not occur in service.  These claims therefore are legally 
insufficient.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  


ORDER

Service connection for a cervical spinal injury, cervical 
arthritis, or cervical disc disease is not established; thus, 
service connection pursuant to 38 C.F.R. § 3.310(a) for a 
neurogenic bladder, anosmia, or bilateral hearing loss is 
also not established.  To the extent indicated, the appeal is 
denied.  


REMAND

The claim seeking a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) 
has been denied by the RO on the grounds that the appellant 
is suitably employed.  (See supplemental statement of the 
case dated in May 1998.)  However, he was not employed during 
much of the time this appeal has been pending, and the 
current record reflects no evidence concerning the number of 
hours per week he currently works as the supervisor of a home 
shopping delivery system, nor any information as to the 
amount of income which his employment generates.  
Accordingly, the Board has no factual basis from which to 
conclude that this employment constitutes a "substantially 
gainful occupation" as required by 38 C.F.R. § 3.340 and 
3.341 (1998).  See also Friscia v. Brown, 7 Vet. App. 294, 
296-97 (1994).  Further clarification of these matters is 
required.  

In addition, mention has been made on several occasions 
concerning vocational rehabilitation programs and evaluations 
which the appellant may have received.  Some of this 
information is already of record, but the entire contents of 
his VA vocational rehabilitation files, if any, are directly 
relevant to the TDIU issue and VA's failure to consult these 
records, if they exist, has been characterized as a 
"fundamental error" in a TDIU claim.  Moore v. Gober, 10 Vet. 
App. 436, 440-41 (1997).  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should obtain and associate 
with the claims file for the remainder of 
this appeal any available VA vocational 
rehabilitation (Chapter 31) folder and 
counseling records which may exist.  

2.  The RO should also request the 
appellant to submit information 
concerning his current employment status, 
the number of hours per week he is or was 
employed supervising a home shopping 
delivery system, and the amount of income 
generated by that employment.  

3.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim (dating from March 1991) seeking a 
TDIU.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



           
     J. F. GOUGH
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1997).
- 2 -


